DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of invention I, claims 1-4 in the reply filed on 11/17/22 is acknowledged.  The traversal is on the grounds that the examiner was incorrect in asserting that the product of invention I can be made by a materially different process than that of invention II in the 9/21/22 Requirement for Restriction/Election. Applicant argues that independent claim 5 requires forming a disc blank, dependent claim 8 requires forging a disc blank, and because the limitation of forging is not required by claim 5, the product of invention I cannot be made by a materially different process than that of invention II.  This is not found persuasive because current restriction practice considers the sets of claims in their entirety, and is not limited to only the independent claim. It is maintained by the examiner that the product of invention I can be made by a materially different process than that of invention II for the reasons previously outlined in the Requirement for Restriction/Election.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. It is noted that claim 11, previously grouped with invention II, is part of invention I and examined with claims 1-4. 


Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 622’ in figure 15b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: reference character 622’, shown in figure 15b, does not appear in the specification.  
Appropriate correction is required.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ottersbach (WO 2007051834 A1).


    PNG
    media_image1.png
    558
    1234
    media_image1.png
    Greyscale
Regarding claim 1, Ottersbach discloses a cracker roller disc (111, 121), having an axial bore (see fig. 5-6, a central bore is shown) through a centre, a first portion (see fig. 2, section A) extending radially outward of the centre and of substantially constant thickness (the portion below the shaded, tapered region and above the bore), a second portion (12-14) extending radially outward of the first portion and tapering towards a periphery of the disc, and further comprising a plurality of conical machined surfaces (115i, 115a, 125i, 125a) forming radially extending edges on opposed faces of the disc; wherein the edges are interrupted by grooves (115m) extending substantially perpendicular to the edges.
Regarding claim 3, Ottersbach discloses the cracker roller disc according to claim 1, wherein the grooves on the opposed faces of the disc extend on a concentric path with reference to an axis of rotation of the disc (see fig. 5, 6, the grooves are concentric about the bore).

Regarding claim 11, Ottersbach discloses a cracker roller comprising a plurality of discs as claimed in claim 1, axially aligned and mounted on a common shaft (see fig. 1, 4, multiple discs are shown on a shaft).

Allowable Subject Matter

Claims 2, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20220034035 A1 discloses edges having perpendicular protrusions that form grooves. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671